Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Regarding claim 3, polysaccharides are a species of biocompatible polymers.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “at least one biocompatible polymer,” and the claim also recites “or at least one polysaccharide” which is the narrower statement of the range/limitation. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 8-9, 13, 15, 30-33, 36-38, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050180917 to Patel (IDS filed 10/14/2020) in view of US 20180021265 to Grimm (IDS filed 10/14/2020).  Patel teaches a nanovehicle, comprising: a core, wherein the core comprises iron; a shell surrounding the core, wherein the shell comprises at least one polymer; and at least one boron cluster (Abstract, The nanoparticles of the invention can further comprise a biocompatible outer layer which provides the function of stealth and assists in providing an appropriate clearance rate. In some embodiments, the nanoparticles comprise a core selected from, for example, mica, Zeolites, TiO2 spheres, ZrO spheres or particles or organic polymer particles or spheres Surrounded by a thin film of the neutron capture element; Para. (0042], nanoparticles of the invention further comprise a metal selected from the group consisting of Vanadium (V), manganese (Mn), iron (Fe); Para. [0055], engineered particles comprise an organic polymer or an inorganic non-NCT element containing core covered with a "B coating and optionally covered with a biocompatible surfactant. Further alternative engineered particles comprise a "B inorganic or mostly inorganic core or a Boron containing polymer core that is covered by a chemically and mechanically protective coating, for example a metal oxide coating, that is optionally further covered with a biocompatible surfactant; Para. [0099], Compounds of Boron exhibit a close relationship with respect to crystal structures because they contain 812 icosahedra or related aggregates of atoms). 
Patel fails to teach wherein the core comprises at least one iron oxide. 
Grimm teaches therapeutic nanoparticles comprising an iron oxide core (Abstract, Methods and compositions described herein use polysaccharide nanoparticles ( or polysaccharide - coated nanoparticles ) to retain and deliver unaltered therapeutic agents to sites of disease; Para. [0005], carboxymethyl dextran - coated iron oxide nanoparticles ( Ferumoxytol , Feraheme® ) could serve as a drug delivery system . It is presently found that the carboxymethyl dextran coating of the nanoparticles 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patel to incorporate an iron oxide core.  The motivation for this would have been that by doing so, would allow the nanoparticles of Patel to be imaged and used for imaging in targeted drug delivery. Regarding Claim 2, modified Patel discloses the nanovehicle of claim 1. Patel fails disclose wherein the at least one iron oxide is selected from the group consisting of FeO, Fe2O3, and a combination thereof. Grimm teaches therapeutic nanoparticles comprising either an FeO or Fe2O3 core (Abstract, Methods and compositions described herein use polysaccharide nanoparticles ( or polysaccharide - coated nanoparticles ) to retain and deliver unaltered therapeutic agents to sites of disease; Para. (0005], carboxymethyl dextran - coated iron oxide nanoparticles ( Ferumoxytol , Feraheme® ) could serve as a drug delivery system . It is presently found that the carboxymethyl dextran coating of the nanoparticles appears to retain diverse therapeutic payloads via weak electrostatic interactions ,which ,once perturbed , such as by mild acidification of their microenvironment or local elevation of the ionic strength , rapidly releases their cargo; (0173], The sequestration of a macromolecule from the solution affects the magnetic properties of Feraheme nanophores. This might be attributed to dextran's thicker polymer layer and the ability of cargo to more extensively associate with it via weak electrostatic interactions. Functional groups involved in cargo retention might be utilized for the association of the carboxymethyl dextran with the iron oxide core (inherently either FeO or Fe2O3)).   It would have been 


Claims 1-3, 5-9, 13, 15, 30-33, 36-38, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable US 20050180917 to Patel in view of US 20180021265 to Grimm in further view of WO 2017135974 to Smith (IDS filed 10/14/2020).  
Patel and Grimm fail to teach wherein the at least one dextran is selected from the group consisting of a class 1 dextran, a class 2 dextran, a class 3 dextran, and combinations thereof. 
Smith teaches particles comprising dextran selected from the group consisting of a class 1 dextran, a class 2 dextran, a class 3 dextran, and combinations thereof (Para. [0031], According to another embodiment, the natural polymer is alginate. According to another embodiment, the bead comprises  dextran  coated with alginate. According  to another embodiment,  the bead is  a microbead;   Para. [0186], Dextrans are grouped into three (3) classes based on their structural features. Class 1 dextrans...class 2 dextrans... class 3 dextrans	The physical and chemical properties of purified 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a dextran of Smith into the composition of Patel. The motivation for this would have been that the hydroxyl groups present in dextran offer many sites for derivitization, and Smith teaches further advantages of dextran because of the compound’s chemical and physical properties.


Claims 1-3, 5-6, 8-10, 13-15, 30-33, 36-38, 43, and 45 are rejected under 35 USC 103 as being unpatentable over US 20050180917 to Patel in view of US 20180021265 to Grimm in further view of US 20170202982 to Mohs (IDS filed 10/14/2020).  
Patel and Grimm fail to teach at least one targeting ligand attached to the shell.  
Mohs teaches nanoparticles comprising a targeting ligand on the exterior (Abstract, In one embodiment, the present invention relates to a series of self-assembled nanoparticles using HLA (hyaluronic acid) as both a polymeric  backbone as well as targeting ligand;  Para. [0010], Many cancer types overexpress CD44, one of the main cell surface receptors for hyaluronic acid (HLA)this overexpression, in combination with the common overexpression of hyaluronidases, enzymes that cleave HLA, may allow for both specific targeting to, and activation within, tumors). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patel to incorporate at least one targeting ligand attached to the shell. The motivation for this would have been that by incorporating at least one targeting ligand would allow for selective targeting of tumor cells and more efficacious treatment.

Claim 1-3, 5-6, 8-10, 13-15, 30-33, 36-38, 43, 45, and 51 are rejected under 35 USC 103 as being unpatentable over US 20050180917 to Patel in view of US 20180021265 to Grimm in further view of US 20170202982 to Mohs in further view of US 20150376209 to Krutak (IDS filed 10/14/2020). 
Patel, Grimm, and Mohs fail to teach at least one targeting moiety required by claim 51. 
Krutak teaches heptamethine carbocyanine dyes for targeting and killing cancer cells (Abstract, This invention relates to new carbocyanine dye compositions, pharmaceutical compositions comprising Such compositions, methods of detecting via near infrared fluorescent imaging incipient cancer cells and selective destruction of cancer cells identified by administration of Such pharmaceutical compositions. A method of detecting and destroying cancer cells includes introducing a gold dye into an organism  suspected  of having a cancer cell. The gold dye is a carbocyanine  dye covalently  attached to a gold nanoparticle.  A near infrared light is shined on a region Suspected of having the cancer cell. Fluorescence from the gold dye is detected. A beam of radiofrequency energy is directed at the region to induce hyperthermia in the cancer cell; Para. [0017], In the preferred embodiment, heptamethine cyanine dyes are synthesized. The preferred heptamethine cyanines absorb light efficiently and have maximum absorption wavelengths in the region of 780 to 1100 nm. This wavelength  is suitable  for reducing background  fluorescence in vivo and corresponds to the radiation wavelength of the GaAIA s diode laser and other semiconductor light Sources). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patel to incorporate heptamethine carbocyanine dyes as the targeting agent.  The motivation would have been that incorporating such dyes would allow selectively imaging and thermally ablating cancer cells as taught by Krutak.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
December 31, 2021